Title: To Alexander Hamilton from Joseph Dwight, 23 December 1799
From: Dwight, Joseph H.
To: Hamilton, Alexander


          
            sir—
            Bennington Decr. 23d. 1799—
          
          Agreeable to my promise I have to write your Honor on a circumstance that has occurd.  betwixt Lieut Livingston & myself. His Aspersions on my Character are derogatory to my feelings, but am confident it is out of his power to injure me, if I have been in the wrong it was done    innocently, still further why should he Asperse my Character when at a distance from each other of 2 or 300 Miles, after  haveing an Opportunity for several Months to place me in the  situation he now has, I was in New York   several months at the time, and after this little frivolous dispute happened, that has caused him to take such undue Advantages. A Court of Inquiry I am willing should be calld. but I Blush to put the Public  at an Expence on a dispute at a Card Table—
          This Sir, you  may rest Assured is the only cause that this dispute originates from.  I Refer your Honor to the Capt. Charles Smith Maiden Lane & Capt. J. Hulett for further information respecting my Character—
          I have the Honor to be Your most Obt & Very Hble Servt—
          
            Joseph H Dwight Lieut
            1st. Regt Infantry
          
          Majr Genl Hamilton
        